Title: To James Madison from Davis Wingate, 23 February 1809
From: Wingate, Davis,Blunt, William
To: Madison, James



State of Massachusetts County of Hancock Feby. 23rd. 1809

Agreeable to Repeated applications of many of the Republican Inhabitants of the Town of Eden, Trenton, & Mount Desert, a Collection of Respectable Supporters of our National Constitution assembled at an appointment at Eden to take into Consideration the Necessary Mode of exerting their abillities in Supporting the Union, and convincing Government there Still exists (even at these remote Parts) a Remnant of our Veterans, who at the close of our Revolution retired from the field with thier Swords unsullied and who were Instruments of Scouring those Lerking Places of Toryisime which Estabblished that flagg to Command Respect that so long has Protected our Rights untill Ambitious userpers have Violated those Rights that were Guaranteed to us by the god of armies.
Davis Wingate Esqr. was Called to the chair
And Capt. William Blunt, as Secreatary both Unanimously chosen.
The following Resolutions Drafted and Reported by a Comittee chosen for that purpose.
By Virtue of that Constitution that as freemen we have so long Injoyed, we Conceive it Indisputable that Citizens may assemble in an orderly manner, to Signafy their opinion to those Measures that our National or State Government may See Cause to exist, and to have that benefit to Communicate to that Department Necessary for Relief.
Firstly Be it Resolved that the Purport of this Meeting is to take into Consideration the Necessary Communications to be made to the Secretary of our National Government that may be Benificial in Suppressing of those Violating Depredations which Exist in this Part of the Union by those disaffected opposers to our National Government Whereby the main object of the Embargo has been so long defeated, and which has in a great Measure compelled our National assembly to Continue so Embarrassing a Measure.
Resolved that we Concieve the orders and decrees of the two beligerent Powers to be of the Most Unjustifiable aggressions on the Peace and Independence of the United States, and their Continuance alone Will Justify our National Government, though painfull the Task in Laying the Embargo and Continuing the Same thus far.
Resolved our United Thanks be tendered to that Part of our Republican assembly who this Session has so Energetically Maintained their Ground against the Exerted faculties of opposition, and displayed their Wisdom in the Choice of the two Alternatives, of war, or a Suspension of Commerce, yet for a time a least to be Convinced that a Safe Commerical Intercourse may again be Estabblished, Void of Tributary or Humiliating Tyths.
Resolved that they View with the deepest Concern the present Condition of their Country, while the View the United States of America are almost the only Neutral power that attracts the attention of the beligerent Nations of Europe, while each View with Jealousy, Suspecting we are becomeing the Servile friend to one or the Humble Instruments of the other, at the Same time both are disposed to regard us as haveing no proper Right, which may not be Violated at their pleasure
Resolved the Policy of our Government ought to be bold, honest, and Independent, and that the Sovereighnity of our States ought to be Supported with Unanimity throughout every Section of the Union.
Resolved we View with Horror and Indignation the Disaffected Conduct of the Several Towns in the Eastern part of this State, and Conceive Ingratitude to our Chief Magistrate and our National assembly were never more fully Demonstrated then by those Rioters’ prossesions, and Town Meetings Resolutions which have of late taken place and we View with hearfelt Emotions the Degrading unpoplar oppinion the Virtuous part of Society Must entertain of those of our Citizens we should wish to Consider Breathern.  This Hostile Disposition displayed towards our National Government by those Seditious Leaders Incur the National displeasure and will enroll them in the list of Seducers untill time Will Convince them a need of Repentance, if Pardon may be obtained.
Resolved we Concieve that Part of the Resolutions past in those town Meetings Resolving Pettions to our General Court to Interpose between them and our National Government appears Destitute of Wisdom and Lays an Embarrassment on that body that can have no Effect, unless Virtue and Constituonal Decorum has abandoned the Legislator. In Such Case an Anhialation of our Rights as a State will be the result untill the Commonwealth may be Satisfied that their Strenght is Sufficient to Rear their own Standard which will Inevitiably be the Cause of Blood and Carnage, and a Severe Evidence, that the Republicans when Roused to Support the Union will Sweep the Disaffected from the United Teritory to Return no more.
Resolved that every Measure be taken in our Knowledge to expose every evader or Violator who has aided or abetted in opposition to the Embargo Laws that Government has thought Prudent to Exist, and Request that Govermt may not pass over in Silence Such Transgressions that have So long weakned the Effect that Government Intended when Compelld. to Such Measures.
Resolved that our National Government be acquainted with every grade of National officers within our Knowledge who are opposed to our National administration, and a request to that Department Necessary for the Establishment of one Company of the United States Corps of the fifty thousand Establishment, for the Permanant aid of our National Govermt in this Vicinity, when Necessary, to Prevent those Violations by foreighn and Domestick opposers to our Goverment who are Confederate in those Plans that have proved so Dishonorable to our Nation, and Defeated the Effect of the Embargo.
Resolved that the Secretary of this Meeting communicate to that Department of Governmt Necessary the Exposed Situation of this Vicinity, should a Speedy Rupture take Place with one of the Beligerents and the Necessaty of Such United States aid as may be Benificial to Government by Land and on the Sea Coast.
Resolved that the Circulating Publications in the prints Daily Couchd. With Scurilous and Libelous Principles are weakening The good order of Society and those papers that have displayed their federal faculties So far unjustly Misconstruing every Republican act, and useing every means in Prejudicing the minds of the good People against those Members of our choice, who we have Selected as our law framers, we Unanimously Signafy our Indignation to those Measures of Deception by Withdrawing our Signatures from the Editors Dockett.
Resolved that should our Legislator be So Depraved as to oppose any National Measures that have been Concurded in by our National assembly Constituonally we hold ourselves, our Influance, our Property, and our Lives for the Support of the Union which has untill this Crisis, been an Admiration to the World.
Resolved that the Unconstituonal mode lately adopted by our State Legislature in the Choice of Electors for President And Vice President and Depriveing Plantations of their Choice of Governor and Leiut. Governor, a Dangerous assumption of Power and Pregnant with evils.
Resolved that this Republican Society be United in Suppressing every Violating Intention to our National Government and Either of its’ Members discovering any disaffectous proceedings towards Measures that Government has thought proper to Continue are Requested to give Speedy Notice to the Secretary of this Meeting who is Impowerd, to Notify an Assembly at the most Convenent place in this Vicinity.
Resolved that our United thanks be tendered to our President the Honorable Thomas Jefferson Esqre. for the Wisdom by him displayed Since his accession to the chair, and our Sincere and Effectionate wishes for every Providential Blessing to attend him the Residue of his Days, Reaping those benefits that his Natural Talents has Garenteed to him and Posterity.
And Resolved our United thanks to the Honorable James Maddison Esqre: for the Beneficial Services in the Department he of late is been placed in, with the great prospect Antissipation furnishes us with the Important office he is Speedily Calld. for to Execute: with our best Wishes that Gratitude for his past Services, and for his future Usefulness may be Evidenced, by our Attention in Cooperating with the Wise Measures he may See Cause to Exist for the good of the Nation.
Resolved that the doings of this Meeting be Recorded, and a Copy be Transmitted to the Secretary of the United States Sighned by the Secratary with a Sutuable adress to the Departments of States as Devoted for the National Interposition for our Requests.  Read an Concured in by our Uninamous Vote

Davis WingateWilliam Blunt}ChairmanAndSecretary




